DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 02/14/2022 have been considered and an action on the merits follows regarding claims 1-4,7,9-16,18,20-21,23-25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7,9-16, 18, 20-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Granger (US 20180192739)(hereinafter Granger) in view of Coomer (US 20070074430)(hereinafter Coomer).
Regarding claim 1, Granger teaches an insole for footwear, the insole comprising:
 	an anterior arch support (134) comprising a shock absorbing material or a damping material (para [0067]); and 
	an anterior reinforcing bridge (107) as viewed in a vertical direction normal to the general horizontal plane is shaped as an elongated beam in a lateral direction of the insole ( fig 2, para [0044], the forefoot pad 107 comprising ridges) 
	Granger does not explicitly teach the anterior bridge is positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole. However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para [0046]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Granger does not clearly teach the anterior reinforcing bridge having a raised section for providing resistance against compression of the anterior arch support, wherein the raised section is raised vertically upwardly with respect to a general horizontal plane of the insole. However, in the same field of endeavor, Coomer teaches the anterior reinforcing bridge (12) having a raised section (fig 10, the frame 12 has a raised section 26) for providing resistance against compression of the anterior arch support (para [0062], the counter frame has greater flexibility in the area 26 and can flex downwards when pressure is applied by the foot during walking), wherein the raised section (26) is raised vertically upwardly with respect to a general horizontal plane of the insole toward the anterior arch support and comprises a concave surface as seen in an anterior direction of the insole, the concave surface facing away from the anterior arch support (fig 10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the footpad 107 of Granger comprising a thin portion underneath the metatarsal or transverse arch as taught by Coomer so that the foot pad has greater flexibility in this area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para [0062]).
	Regarding claim 2, Granger does not teach the anterior arch support has a maximum length in a longitudinal direction of the insole that is 10% to 30% of a length of the insole in the longitudinal direction. However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig 3, para [0058]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of Granger having a maximum length of 10% to 30% of the length of the insole in the longitudinal direction for the benefit of providing supporting and fitting to the shape of the user’s foot.
	Regarding claim 3, Granger does not teach the anterior arch support has a maximum length in a lateral direction of the insole that is 40% to 60% of a local width of the insole in the lateral direction where the anterior arch support is provided. However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig 3, para [0058]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of Granger having the maximum length in a lateral direction of the insole that is 40% to 60% of a local width of the insole in the lateral direction for the benefit of providing supporting the arch of the foot under the metatarsal portion. 
	Regarding claim 4, Granger does not teach the anterior arch support is positioned with its geometrical center point at a distance from a front tip of the insole that is 35% to 45% of the longitudinal length of the insole. However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig 3, para [0058]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of Granger positioned with its geometrical center point at a distance from a front tip of the insole that is 35% to 45% of the longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 7, Coomer teaches the raised section (26) of the anterior reinforcing bridge (12) only spans over a partial distance of a width of the insole where the anterior reinforcing bridge is provided (fig 10). 
	Regarding claim 9, Granger teaches a medial arch support (the base layer 102 at the medial arch), a lateral arch support (the base layer 102 at the lateral side) (fig 1B) and at least one transverse reinforcing bridge (cradle 105) having two raised sections (at medial side as shown in fig 4, and at lateral side as shown in fig 5) for providing resistance against compression of the medial arch support and the lateral arch support, respectively (para [0045]).
	Regarding claim 10, Granger teaches the at least one transverse reinforcing bridge is concave as seen in an anterior direction of the insole (fig 4, 5, the cradle 105 extending from the medial side to lateral side and comprising two raised sections at the medial side and lateral side, then the cradle 105 is concave as seen in an anterior direction of the insole).
	Regarding claim 11, Granger teaches at least one oblique reinforcing bridge (annotated fig 2) inclined with respect to an anterior direction of the insole (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole).

    PNG
    media_image1.png
    706
    471
    media_image1.png
    Greyscale

	Regarding claim 12, Granger teaches the insole comprises: a medial arch support (the base layer 102 at the medial arch) and a lateral arch support (the base layer 102 at the lateral side) (fig 1B), wherein the at least one oblique reinforcing bridge comprises one or two raised sections for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole, then the raised sections of the oblique reinforcing bridge for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support).
	Regarding claim 13, Granger teaches a top layer (base layer 102), a bottom layer (118B, 148) and a bridge layer (107); wherein the bridge layer comprises the anterior reinforcing bridge (fig 1B).
	Regarding claim 14, Granger teaches the bridge layer only comprises the anterior reinforcing bridge (fig 1B).
	Regarding claim 15, Granger teaches footwear comprising the insole (para [0046]).
	Regarding claim 16, Granger does not teach the partial distance is 30% to 70% of a local width of the insole where the anterior reinforcing bridge is provided. However, Coomer teaches a thin portion 26 underneath the metatarsal or transverse arch. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the partial distance of the modified Granger being provided 30% to 70% of a local width for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 18, Granger teaches an insole for footwear, the insole comprising: 
an anterior arch support (134) comprising a shock absorbing material or a damping material (para [0067]); and 
	a bridge layer comprising an anterior reinforcing bridge (107) as viewed in a vertical direction normal to the general horizontal plane is shaped as an elongated beam in a lateral direction of the insole ( fig 2, para [0044], the forefoot pad 107 comprising ridges).
	Granger does not explicitly teach the anterior bridge is positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole. However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para [0046]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Granger does not clearly teach the anterior reinforcing bridge having a raised section raised toward the anterior arch support for providing resistance against compression of the anterior arch support, the raised section having a concave surface facing away from the anterior arch support as viewed in an anterior direction of the insole and a convex surface opposed the concave surface and facing the anterior arch support as viewed in the anterior direction of the insole. However, in the same field of endeavor, Coomer teaches the anterior reinforcing bridge (12) having a raised section (fig 10, the frame 12 has a raised section 26) for providing resistance against compression of the anterior arch support (para [0062], the counter frame has greater flexibility in the area 26 and can flex downwards when pressure is applied by the foot during walking), wherein the raised section (26) is raised vertically upwardly with respect to a general horizontal plane of the insole toward the anterior arch support and comprises a concave surface as seen in an anterior direction of the insole, the concave surface facing away from the anterior arch support and a convex surface opposed the concave surface and facing the anterior arch support as viewed in the anterior direction of the insole(fig 10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the footpad 107 of Granger comprising a thin portion underneath the metatarsal or transverse arch as taught by Coomer so that the foot pad has greater flexibility in this area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para [0062]).
	Regarding claim 20, Granger teaches the shock absorbing material or damping material is locally provided at a portion of the insole constituting the anterior arch support (para [0067]).
	Regarding claim 21, Granger teaches the anterior reinforcing bridge spans over an entire distance of a width of the insole where the anterior reinforcing bridge is provided (fig 1B).
	Regarding claim 23, Granger does not teach the anterior reinforcing bridge has a width that is 2% to 6% of the longitudinal length of the insole. However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para [0046]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger has a width that is 2% to 6% of the longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 24, Granger does not teach the anterior reinforcing bridge has a width of 5mm to 15mm as measured in a longitudinal direction of the insole. However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para [0046]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger has a width of 5mm to 15mm as measured in a  longitudinal direction of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
	Regarding claim 25, Granger does not teach the raised section has a length in the lateral direction that is at least 30% of the local lateral width of the insole where the anterior reinforcing bridge is provided. However, Coomer teaches a thin portion 26 underneath the metatarsal or transverse arch. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the raised section has a length in the lateral direction that is at least 30% of the local lateral width of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732